Citation Nr: 1000317	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $4,330.00.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active duty service from September 1941 to 
August 1942 and from October 1945 to February 1946.  The 
Veteran died in October 2002, the appellant is his surviving 
son.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  During the 
course of this appeal, a September 2006 rating decision 
granted service connection for the cause of the Veteran's 
death and service-connected burial benefits.  

In February 2006, the Board remanded the appellant's accrued 
benefits claim for further development.  Most recently, the 
claim was previously before the Board in April 2007, wherein 
the Board remanded the appellant's claim for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   


FINDING OF FACT

There were no benefits in excess of $4330 due and unpaid to 
the Veteran at the time of his death under existing ratings 
or decisions or based on evidence of record at the date of 
the Veteran's death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits in excess of 
$4330 have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.1000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The May 2007 letter from the agency of original jurisdiction 
(AOJ) to the appellant informed him of what evidence was 
required to substantiate a claim of entitlement to service 
connection for the cause of the Veteran's death and a claim 
of entitlement to accrued benefits.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA notice letter also discussed the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant did not receive complete VCAA notice 
prior to the RO's initial adjudication of his claim.  
However, the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment, as well as several VA medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of his claim.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
Veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4) (2009).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application." See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective for deaths 
occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

In this case, the claims file includes documentation showing 
that, at the time of his death, the Veteran had multiple 
claims pending for VA benefits.  In a March 2000 rating 
decision, the RO denied the Veteran's claims of entitlement 
to service connection for, in pertinent part, ischemic heart 
disease, malnutrition, intestinal parasitism, peptic ulcer 
disease, beriberi, dysentery, mental disorder and irritable 
bowel syndrome.  The RO also denied reopening a previously 
denied claim of entitlement to service connection for 
pulmonary tuberculosis with bronchiectasis.  Thereafter, in a 
comprehensive written statement referring to such decision, 
which the RO received in January 2001, the Veteran indicated 
that he believed he was entitled to such benefits.  The Board 
construes such statement as a notice of disagreement with the 
March 2000 rating decision, to which the RO never responded 
by issuing a statement of the case.  Also, in a written 
statement received at the RO in May 2002, the Veteran filed 
claims of entitlement to service connection for 
polyneuropathy and polymyositis.  The RO granted the former 
claim in a rating decision dated in September 2002, but did 
not decide the latter claim.  

The February 2006 and April 2007 Board remands instructed 
that the pending claims be considered by the RO in the first 
instance for accrued benefits purposes in order to determine 
whether the appellant is entitled to accrued benefits in 
excess of $4330.00.  In an October 2008 rating decision, the 
RO granted service connection for pulmonary tuberculosis with 
bronchiectasis and assigned a disability evaluation of 10 
percent, effective September 8, 1998.  The RO also granted 
service connection for ischemic heart disease and assigned a 
disability evaluation of 30 percent, effective September 8, 
1998; the RO denied the Veteran's other pending claims of 
entitlement to service connection prior to his death.  The RO 
also awarded the Veteran $2062 for expenses of last sickness 
and burial benefits due and unpaid at the time of the 
Veteran's death.  The appellant contends that the Veteran, 
would have sought higher ratings, and as such, he can pursue 
such claims in place of the Veteran, for purposes of accrued 
benefits.

Based on the procedural history as outlined above, the 
Veteran had not yet perfected claims of entitlement to 
increased ratings for pulmonary tuberculosis with 
bronchiectasis or ischemic heart disease, and as such, the 
Board cannot adjudicate the accrued benefits claim on those 
same disabilities.  Indeed, the applicable case law holds 
that a surviving child is entitled to claim a Veteran's 
accrued benefits if the Veteran had a claim pending at the 
time of his death.  Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1996).  As noted above, the Veteran did have claims for 
service connection pending when he died in October 2002, as 
the RO was obligated to issue a statement of the case.  
However, the Veteran had not appealed the disability ratings 
assigned in the October 2008 rating decision, nor did he file 
claims for increased disability ratings.   Indeed, the Board 
notes that, once there is a final decision in which the RO 
grants a benefit and, in granting that benefit, assigns a 
disability rating and/or an effective date for it, a claimant 
who has not timely appealed that disability rating or 
effective date cannot subsequently make a "freestanding 
claim" for an increased rating or earlier effective date for 
that benefit after the expiration of the one-year period for 
appealing the assigned effective date. Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (holding that, where there was a prior 
final decision of record that assigned an effective date, 
absent a contention of CUE or petition to reopen the previous 
decision, non-specific "freestanding" claim for an 
effective date would vitiate the rule of finality and should 
be dismissed).  As such, the Veteran did not have pending 
claims for increased disability ratings for his pulmonary 
tuberculosis with bronchiectasis or ischemic heart disease 
and he would not have been entitled to such claims.  

Based on the foregoing, the Board concludes that there were 
no claims pending for entitlement to any additional VA 
benefits, in excess of $4330, plus the $2062 for last 
sickness and burial benefits due and unpaid at the time of 
the Veteran's death in October 2002.  Accordingly, the 
appellant's claims for entitlement to accrued benefits in 
excess of $4330 must be denied.


ORDER

Entitlement to accrued benefits in excess of $4330.00 is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


